Citation Nr: 1718230	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right second toe fracture residuals.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1995 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Veteran testified at a hearing conducted by the undersigned.  A transcript of the hearing has been associated with the electronic record.  

The Board thereafter remanded the claim in March 2014 for additional development.  The case has been properly returned to the Board for appellate consideration.  


FINDING OF FACT

Current symptoms of right second toe swelling did not manifest during service and are not related to the Veteran's military service, to include a right second toe fracture sustained therein.  


CONCLUSION OF LAW

The criteria for service connection for right second toe fracture residuals are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a March 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA treatment records and records from the Social Security Administration (SSA), are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claimed right second toe disorder.  

Next, pursuant to the Board's March 2014 remand, VA attempted to provide an initial examination for the Veteran's claimed right second toe disability in November 2016.  The Veteran failed to report for this examination.  Under 38 C.F.R. § 3.655, when a claimant fails to report without good cause for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Here, the Veteran has not provided any reasons for his absence, and the record does not otherwise provide any insight into the same.  Thus, absent a showing of good cause for his failure to appear, the Board will adjudicate the Veteran's claim on the evidence of record.  38 C.F.R. § 3.655 (2016).  

In the March 2014 remand, the Board directed that the Veteran be contacted and provided releases in order to obtain outstanding treatment records from health care providers.  The Board also directed that records from SSA from the Veteran's disability claim be obtained.  In a March 2014 letter, the RO provided releases to the Veteran, requesting that he identify any outstanding sources of treatment.  The Veteran did not respond to this letter.  SSA records were received later that month.  In short, the Board finds substantial compliance with its prior remand directives, as the AOJ attempted to provide an examination and obtain outstanding treatment records, to include the successful receipt of records from SSA.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

With substantial compliance with the prior remand, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

In his February 2009 claim, the Veteran described sustaining a hairline fracture in his second right toe during a jump in military service.  Present symptoms were described as constant swelling whenever his blood sugar was elevated.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Factual History

Service treatment records from September 1995 document a diagnosis of a possible fracture versus possible soft tissue injury to the left first and second digits located on phalanges and metatarsals after the Veteran had reportedly fallen on the left foot.  In a follow-up visit in October 1995, the Veteran indicated that his left foot felt fine at that time.  The attending physician noted x-ray results to show a possible fracture at the base of the phalanges.  

Post-service, the Veteran presented at the SMC Regional Medical Center in October 2008 with complaints of a swollen right foot and a wound between the second and third toes.  The Veteran reported that these symptoms had been present for approximately one week.  He was treated with antibiotics, and the attending physician noted that the Veteran's sugar was out of control, with the same notation provided for the Veteran's diagnosed diabetes.  Contemporaneous x-ray images of the right foot were unremarkable, showing well maintained alignment and mineralization of the visualized bony structures.  No acute fracture, dislocation, or subluxation was seen.  Follow-up treatment with a private family practice in November 2008 showed that the right second toe was getting much better.  X-rays were still normal, but slight edema was noted.  

In an April 2009 statement, the Veteran described the swelling in his "index toe" that was treated in October 2008, noting that he thought it was broken after he had jumped off a truck.  He also reported that his family doctor had informed him that his blood sugar caused the swelling in his foot and toe.  However, the Veteran stated that when a person is diabetic, as he is, any injury could cause additional problems.  As the only injury he had sustained to his right toe had reportedly occurred during service, the Veteran seemed to assert that this was a causal factor for his present symptoms.  

During the December 2010 hearing, the Veteran testified that he injured his right second toe while on active duty.  Specifically, he testified that his toe was injured during a parachute jump.  He disagreed with the left foot notations in his service treatment records, noting that he had actually injured his right toe.  He described having aches, but nothing major that would stop him from doing anything, post-service.  The first time he sought treatment was when he experienced swelling in his right second toe, this seemingly being a reference to his October 2008 treatment.  The Veteran also testified that he initially thought he had injured his toe because, as a truck driver, he would jump off the back of the truck sometimes.  Presently, the Veteran would have symptoms in his right foot and toe every time his blood sugar was high.  The Veteran indicated that the cause of his right foot swelling was diabetes but that he had been informed by his primary care physician that old wounds would be exacerbated by diabetes.  

In December 2010, VA received two buddy statements in support of the Veteran's claim.  One, by A.M., notes that the Veteran injured his right foot during service.  The other, by his brother A.S., also attested that the Veteran hurt his right foot while he was in the Army.  

Records received from SSA also document right foot and second toe treatment.  However, the Veteran's statements relate this treatment to his diabetes, and the objective evidence does not indicate otherwise.  Other records from SSA are duplicative of evidence already obtained by VA, such as the October 2008 treatment at the SMC Regional Medical Center for the Veteran's right foot and toe swelling.  

	Analysis

After a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's claimed residuals of a right second toe fracture.  

First, the Board notes that the Veteran appears to have a present disability manifested by recurrent swelling in his foot and right second toe.  As reported by the Veteran and supported by the objective evidence, these instances of swelling correspond with episodes of high blood sugar due to the Veteran's diabetes.  What the objective evidence doesn't show, however, is radiographic evidence of any musculoskeletal impairment in the right second great toe.  X-rays taken in October 2008, when the Veteran's right foot symptoms reportedly started, were negative for any fracture, dislocation, or subluxation.  

Second, the Board resolves reasonable doubt in the Veteran's favor and finds that his statements and supporting buddy statements support a finding that the Veteran did sustain an injury to his right second toe during his military service.  Notwithstanding the two separate occasions in the service treatment records in which the left foot and toes were mentioned, the Board finds that the post-service statements are consistent and credible.  

Moving to the nexus element, the Board reiterates that the Veteran failed to report for his November 2016 examination without good cause.  Entitlement to service connection for a right second toe disability hinges in this case on a competent medical opinion that links current symptomatology to the Veteran's in-service accident.  Due to the missed examination, the Board must adjudicate the claim based on the evidence of record.  Here, there are no nexus statements of record other than the Veteran's own assertions.  

The Veteran has contended that a right second toe injury during his military service contributed to his current symptoms due to diabetes.  However, the objective evidence does not support this finding.  During his hearing, the Veteran indicated that his primary care physician noted that past trauma could exacerbate diabetic symptoms in his feet.  Such statements are not of record.  The Veteran is competent to describe what he has observed, in this case, statements made by his primary care physician.  However, VA has provided opportunities for the Veteran to obtain outstanding private treatment records, if they are in existence.  In this case, the records in VA's possession do not document any etiological statements relating current symptoms to in-service injury.  Pursuant to the Board's March 2014 remand, VA has attempted to obtain any other records that may have documented such statements.  The Veteran did not respond to VA's inquiries or provide releases for requested evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).

In short, the only evidence of record that links the Veteran's current symptoms to an in-service injury to his right second toe are the Veteran's own statements.  In this regard, the Board finds the statements to be not competent lay evidence.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding. Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Here, the question of whether recurrent swelling in the right second toe is a residual of a possible diagnosis of a hairline fracture in the same toe during the Veteran's service, more than 20 years later, is not something that can be determined by mere observation.  Nor is this question simple.  To assess the possibility of a relationship between events in service and the post-service symptoms or diagnosis of swelling in the right second toe requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with any symptoms reported.  As such, the Board finds that the Veteran's statements as to how his current symptoms were caused are not competent as to a nexus.  As the Veteran's lay statements are not competent, the matter of whether his assertions are credible is not reached.  

It is also noteworthy that the Veteran's current complaints are not documented in his service treatment records.  In fact, in the follow-up visit for his foot injury in service in October 1995, the Veteran reported that his foot felt fine.  The Veteran also reported not having any noticeable problem with his feet until the initial onset of swelling, which was more than twenty years after his separation from active service.  See February 2009 claim.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's claimed condition did not have onset in or is not related to his military service, to include a fracture to the right second toe sustained therein.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right second toe fracture is denied.  




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


